Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 24, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155636(25)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  NANCY M. SANDERS,                                                                                       Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 155636
  v                                                                 COA: 336547
                                                                    MCAC: 16-000003
  UNIVERSITY OF MICHIGAN BOARD OF
  REGENTS,
             Defendant-Appellant.
  __________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing her answer to the application for leave to appeal is GRANTED. The answer
  will be accepted as timely filed if submitted on or before June 5, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 24, 2017
                                                                               Clerk